department of the treasury internal_revenue_service washington d c dom fs date uilc dollar_figure number release date internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel field service cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend law firm decedent state partnership c partnership b corporation year year year year year year dollar_figurex1 dollar_figurex2 e f g h issues whether there was a transformation in the kind of interest acquired by law firm between year and year or year does the answer to issue affect our current litigating position whether state law in conjunction with the terms of the contingency fee agreement indicates that the heirs of the decedent’s estate could not have assigned an interest in the decedent’s estate in year conclusion sec_1 upon the resolution of the litigation in year or year law firm’s interest was transformed from that of a mere promise to pay compensation in a contingency fee agreement to a beneficial_ownership interest in the decedent’s estate our position that law firm acquired a beneficial_ownership in the decedent’s estate upon resolution of the litigation does not affect our litigating position the law firm attorneys are not beneficiaries for purposes of subchapter_j with respect to characterizing amounts received from the estate because the distributions relate back to law firm's underlying claim for compensation_for services accordingly the sec_61 subchapter_j argument should treat the receipt of distributions to the attorneys in excess of their estate basis as sec_61 income although we agree that the heirs could not have assigned an interest in the decedent’s estate in year we believe that a transfer of a beneficial_ownership interest for sec_83 purposes occurred in year or year when the litigation was completed facts the facts of this case are more fully set forth in our field_service_advice of date however the following is a brief summary of the dispositive facts partnership c is a partnership comprised of a class of heirs hereinafter referred to as heirs of decedent and members of law firm including their beneficiaries who represented the heirs in prosecution and defense of the heirs' claims prior to becoming a partnership the parties effectuated their arrangement through a community of interest herein called community interest executed in year according to the terms of the agreement the heirs transferred all beneficial_interest in their claims to decedent’s estate and law firm transferred the value of past and future legal services for the prosecution and defense of the heirs' claims according to the terms of the agreement all income gains expenses and losses would be allocated e to the heirs and f to law firm’s attorneys this agreement contains the following provisions section dollar_figure provides that it is recognized by both the heirs and law firm that the claims of the heirs are so far as can presently be determined essentially nonliquid in character and that any contingent_fee arrangement will as a matter of economic necessity to all parties have to be structured as follows sec_2 provides that the purpose of this agreement is to provide the most mutually practicable economic arrangement for the prosecution and defense of the claims of the heirs and in view of the number of parties involved it is mutually agreed that such purpose will be greatly facilitated by creating a community interest and transferring to such community interest all beneficial_interest in the claims of the heirs and the value of law firm’s past and future legal services and its future advances of amounts required to pay the expenses_incurred in the prosecution and defense of such claims sec_2 and provide that each heir does hereby transfer and assign to the community interest as a contribution all of his or her right title and interest exclusive of any right of service or any claim for compensation therefor as a fiduciary of the estate of decedent as an heir-at- law of decedent and as beneficiary of any will of decedent according to sec_2 if at any time the attorneys of law firm should decide not to participate in any further prosecution or defense of the claims it shall upon written notice relinquish any and all claim to any interest in the community interest assets except for its right for a return of its out-of- pocket expenses sec_4 provides that income and expenses and gains including net asset appreciation if any unreflected in the community interest books and account and losses derived or sustained in furtherance of the community interest shall be allocated f to law firm and e among the heirs in the proportion set forth in exhibit a of the agreement section provides that upon liquidation of the community interest payments will be made in the following amount and order a a distribution is first made to law firm of its unreimbursed out-of-pocket expenses to the extent the out-of-pocket expenses exceed the value of the remaining community interest assets the heirs agree to contribute cash to the community interest so that law firm can be paid in full b after the out-of-pocket expenses are paid to law firm a distribution of dollar_figurex1 or all of the then remaining community interest assets if their value is less than dollar_figurex1 is made to the heirs in the proportion specified in exhibit a c after the payments are made under a and b above there shall next be distributed the amount necessary for the payment of and to zero out the capital accounts of the parties d after distribution of the above any community interest assets remaining shall be distributed so that law firm receives f of the value thereof and the heirs receive the balance the decedent’s estate litigation was resolved in year or year pursuant to a settlement agreement between the groups of heirs which was executed in year the heirs received g of the estate the attorneys of law firm did not include the value they received in the estate either at the time the community interest was formed or at the time the decedent’s estate litigation was resolved in year or year the community interest was initially referred to by the parties to the agreements as partnership b later renamed partnership c partnership returns have been filed since the year tax_year the agreement was amended in year to authorize partnership b to manage preserve and enhance its share of the assets of the estate in year distributions from the estate to the heirs began the estate treated partnership b as if it were an heir due to the assignment of the heirs' interest to the community interest in year law firm assigned h of its f interest in partnership b to the individual attorneys or their designates who were partners in the firm at the time the year fee agreement was entered into in year the estate distributed to partnership b approximately dollar_figurex2 in corporation stock and decedent limited_partnership interests the attorneys treated themselves as beneficiaries of the estate for income_tax purposes accordingly they included distributable_net_income dni from the estate in income and did not include distributions in excess of dni in income the estate was profitable and a large amount of tax was paid at the estate level with respect to income earned each year that was accumulated and not distributed in addition there were some distributions of dni upon which law firm and the heirs paid tax though there was considerably less dni than accumulated income law firm did not include their share of the corporation stock and decedent limited_partnership unit distributions in income because it was in excess of the estate's dni in the years at issue partnership c reported the distributions in excess of dni on schedule m reconciliation of partners’ capital accounts these amounts were reported in box d income not included in column c plus nontaxable income and accordingly increased the partners’ capital accounts however none of these amounts were included in the taxable_income of the heirs or the law firm attorneys in addition the amounts reported in column d do not represent the carryover_basis the estate had in the assets nor the fair_market_value of the assets the amount in column d represents the value of the assets as accounted for on the estate’s books law pursuant to sec_61 gross_income includes compensation_for services including fees sec_451 generally provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer sec_83 generally provides that if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services were performed the excess of the fair_market_value of the property over the amount_paid for the property is included in the service provider’s gross_income in the first taxable_year in which the rights of the service provider in the property are transferable or are not subject_to a substantial_risk_of_forfeiture pursuant to sec_83 the rights of a person in property are subject_to a substantial_risk_of_forfeiture if the person’s rights to full enjoyment of the property are conditioned upon the future performance of substantial services by any individual sec_1_83-3 provides that for purposes of sec_83 and the regulations thereunder a transfer of property occurs when a person acquires a beneficial_ownership interest in such property the term property includes real and personal_property other than either money or an unfunded and unsecured promise to pay money or property in the future see sec_1_83-3 a capital interest in a partnership is also included in the term property see revproc_93_27 1993_2_cb_343 which defines a capital interest as an interest that would give the holder a share of the proceeds if the partnership's assets were sold at fair_market_value and then the proceeds were distributed in a complete_liquidation of the partnership this determination according to revproc_93_27 is made at the time of receipt of the partnership_interest if in exchange for services a taxpayer using the cash_receipts_and_disbursements_method of accounting receives a mere promise from the service_recipient to pay compensation in the future the compensation is included in gross_income when it is actually or constructively paid see sec_61 and sec_451 and revrul_60_31 1960_1_cb_174 conversely if in exchange for services the taxpayer receives property which may take the form of a secured promise to pay compensation in the future the fair_market_value of the property is included when it is transferred and becomes vested see sec_83 and sec_83 and sec_1_83-3 sec_643 sets forth definitions for purposes of sections subparts a-d of part i of subchapter_j sec_643 defines dni as the taxable_income of an estate_or_trust computed with certain modifications for example exclusion of certain capital_gains sec_643 provides that the term beneficiary includes heir legatee and devisee sec_662 generally provides that the beneficiary of an estate_or_trust must include in income any such amounts to the extent of the beneficiary's proportionate share of dni income that is treated as distributed flows through and is taxed to the beneficiaries while retained or accumulated income is taxed at the estate level future distributions of these amounts are tax-free to the beneficiaries who receive them sec_662 provides that the character of dni distributions to the beneficiary will be the same as in the hands of the estate issue analysis at the outset we note that your reading of the date field_service_advice may have led you to conclude that our position is that property was transferred to law firm in year however this is not our position in year the community interest represented a mere promise to pay compensation in a contingency fee agreement at the time the parties entered into the agreement law firm was required to perform services ie services for the prosecution and defense of the heirs’ claims to the estate the law firm’s interest in the estate did not vest until these services were no longer required this event happened in year or year when the litigation was completed when the litigation was completed the interest received in the estate litigation was transferred for purposes of sec_83 we conclude that upon the resolution of the litigation in year or year law firm’s interest was transformed from that of a mere promise to pay compensation in a contingency fee agreement to a beneficial_ownership interest in an estate issue analysis our position that law firm eventually acquired a beneficial_interest in the estate when the litigation was resolved does not affect our litigating position although law firm eventually acquired an interest in the estate the law firm attorneys are not beneficiaries for purposes of the dni and accumulation_distribution rules of subchapter_j based upon the relation_back_doctrine and cases interpreting this doctrine our analysis of the relation_back_doctrine and 344_us_6 and 913_f2d_1486 9th cir revg 91_tc_160 is more fully set forth in our date field_service_advice based upon the rationale of the supreme court in arrowsmith and based upon the ninth circuit's analysis in getty we believe that the law firm attorneys should not be treated as beneficiaries with respect to distributions received by partnership c on their behalf because the estate distributions received relate back to the agreement with the heirs in addition cases interpreting the term beneficiary also support not characterizing the law firm attorneys as beneficiaries for purposes of characterizing the distributions they receive from the estate see the analysis provided in our prior field_service_advice and our discussion of 43_tc_602 66_tc_780 in re nissen's estate 345_f2d_230 4th cir and 493_f2d_608 2d cir cert_denied 419_us_828 to the extent distributions exceeded the law firm attorneys’ bases in their interests in the estate the attorneys should have taxable_income under sec_61 this conclusion applies to accumulation distributions as well as distributions of dni issue analysis we have reviewed state case law in conjunction with the terms of the contingency fee agreement and while we agree that the heirs could not have assigned an interest in the decedent’s estate in year we believe that a transfer of a beneficial_ownership interest for sec_83 purposes occurred in year or year when the litigation was completed case development hazards and other considerations issue analysi sec_11 deborah a butler by _______________________ melissa liquerman senior technician reviewer passthroughs special industries branch field service division
